           Case 1:20-cr-10039-RWZ Document 42 Filed 09/09/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )
                                                       )      20-cr-10039-RWZ
DAVID M. NANGLE                                        )
                                                       )
                        Defendant.                     )
                                                       )

                  MEMORANDUM PURSUANT TO LOCAL RULE 116.5(c)

         The parties submit this memorandum addressing Local Rule 116.5(c).

I.       Local Rule 116.5(c)(2)(A)

         The parties respectfully request that this case remain with the Magistrate Court for further

proceedings. To date, the government has produced all discovery required pursuant to Fed. R.

Crim. P. 16 and Rules 116.1(c) and 116.2 of the Local Rules. That discovery, however, is

substantial and, for that reason, among others, the parties request that the Court grant the parties a

brief additional amount of time to review the materials to gain greater clarity as to any other

potential issues of conflict or resolution that can be resolved by the parties and/or this Honorable

Court.

II.      Local Rule 116.5(c)(2)(B)

         There are currently no pending or unresolved discovery requests or motions, but the parties

request additional time for the reasons discussed above.

III.     Local Rule 116.5(c)(2)(C)

         There are currently no pending or unresolved motions under Fed. R. Crim. P. 12(b), but

the parties request additional time for the reasons discussed above.

IV.      Local Rule 116.5(c)(2)(D)

         No speedy trial days have elapsed in this matter. The defendant made his initial appearance

                                                  1
            Case 1:20-cr-10039-RWZ Document 42 Filed 09/09/20 Page 2 of 3




on the Indictment on February 18, 2020. On that date, the Court set an Initial Status Conference

for March 19, 2020, with the time from February 18, 2020 to March 19, 2020 excluded under the

Speedy Trial Act. ECF Dkt. No. 10. In light of the parties’ joint initial memorandum, ECF Dkt.

No. 17, the Court cancelled the March 19, 2020 status conference and set a further status

conference for April 16, 2020, ECF Dkt. No. 20. The Court excluded the time from March 17,

2020 to April 16, 2020 under the Speedy Trial Act, ECF Dkt. No. 31. On April 16, 2020, the Court

conducted a hearing concerning certain conditions of defendant’s release. ECF Dkt. No. 32. The

Court then scheduled an interim status conference for June 10, 2020 and excluded the time from

April 16, 2020 to June 10, 2020 under the Speedy Trial Act, ECF Dkt. Nos. 34, 35.

          On June 4, 2020, in light of the parties’ joint interim status report (ECF Dkt. No. 36), the

Court canceled the June 10, 2020 interim status conference and set a further interim status

conference for July 29, 2020, ECF Dkt. No. 37. The Court also excluded the time from June 10,

2020 to July 29, 2020 in the interests of justice under the Speedy Trial Act, ECF Dkt. No. 38.

          On July 22, 2020, in light of the parties’ joint interim status report (ECF Dkt. No. 39), the

Court canceled the July 29, 2020 interim status conference and set a further interim status

conference for September 16, 2020, ECF Dkt. No. 40. The Court also excluded the time from July

29, 2020 to September 16, 2020 in the interests of justice under the Speedy Trial Act, ECF Dkt.

No. 41.

V.        Local Rule 116.5(c)(2)(E)

          The government estimates that testimony in its case-in-chief will require two to three weeks

of trial days.

VI.       Local Rule 116.5(c)(3)

          The government and the defendant respectfully request that an additional status conference

be scheduled approximately 45 days from the September 16, 2020 status conference. The parties

                                                    2
          Case 1:20-cr-10039-RWZ Document 42 Filed 09/09/20 Page 3 of 3




also agree to exclude the time under the Speedy Trial Act from September 16, 2020 through the

next status conference in the interests of justice.

                                               Respectfully submitted,
                                               ANDREW E. LELLING
                                               UNITED STATES ATTORNEY

                                               By:/s/ Dustin Chao
                                               Dustin Chao
                                               Kunal Pasricha
                                               Assistant U.S. Attorneys


                                               Respectfully submitted,
                                               DAVID M. NANGLE, by his attorney

                                               /s/ Carmine P. Lepore
                                               Carmine P. Lepore
                                               Lepore & Hochman, P.A.
                                               One Sprague Street
                                               Revere, MA 02151




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                               /s/ Dustin Chao
                                               Dustin Chao
                                               Assistant U.S. Attorney
Date: September 9, 2020




                                                      3
